Citation Nr: 1424812	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-01 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 2003 to April 2005, as well as serving 6 years in the New Mexico National Guard.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which granted service connection for PTSD and assigned a 30 percent evaluation.  

A subsequent rating decision in April 2012, during the appeal process, increased the Veteran's rating to 50 percent from the grant of service connection.  Because the increase in the evaluation of the Veteran's PTSD does not represent the maximum evaluation available for the condition, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files in rendering this decision.


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's PTSD has been manifested by symptoms such as depressed mood, chronic sleep impairment, mild memory loss, flattened affect, disturbances of mood and motivation, episodic irritability and anger, difficulty maintaining relationships, and one instance of suicidal ideation, causing occupational and social impairment with reduced reliability and productivity.

2.  At no point during the appeal has there been evidence of obsessive rituals, intermittently illogical obscure or irrelevant speech, near continuous panic or depression affecting the ability to function independently, spatial disorientation, neglect of personal appearance and hygiene, or other symptoms on par with the level of severity contemplated by a 70 percent rating.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for PTSD have not been met or approximated at any time during the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In May 2009, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection for PTSD.  Service connection was subsequently granted in August 2009 and the Veteran appealed the initial 30 percent rating assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor her representative alleges such prejudice in this case.  Therefore, no further notice is needed.  
VA has done everything reasonably possible to assist the Veteran with respect to her claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  

The Veteran has been medically evaluated in conjunction with her claim for an increased rating for PTSD on two occasions, in July 2009 and March 2012.  The VA examiners recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Veteran's representative argued in the March 2014 Informal Hearing Presentation that because the most recent examination was two years old, remand was required for additional examination.  However, the mere passage of time alone does not render the previous examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007).  The evidence of record does not show that the disability has changed since the 2012 examination, nor has the representative made any specific argument as to an increase in symptoms.  Rather, they have argued that the examination is old.  That is not sufficient to further delay the case.  The Board finds the examinations of record to be adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran did not request a hearing before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.

Analysis - Increased Rating for PTSD

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7 (2013).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Therefore, the Board will determine whether staged evaluations are warranted. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  See 38 C.F.R. § 4.126 (2013).  

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read as follows: 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

The Federal Circuit has indicated that when addressing the issue of a veteran's entitlement to a disability rating under 38 C.F.R. § 4.130, an explicit finding as to how most of the enumerated areas are affected may be important, if not absolutely required.  See Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013). 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2013); VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

In this case, the Veteran essentially contends that her PTSD is more disabling than contemplated by the current 50 percent disability evaluation.  See March 2014 Appellant's Brief.  

The Veteran was seen by a social worker in July 2009.  Her GAF score was 55.  The Veteran was also seen for a VA compensation and pension examination in July 2009.  She described her marriage as "kind of stressful" and stated that her relationship with her child was not as good as she would like it to be.  She reported lacking patience and experiencing "road rage."  She also reported daily, mild feelings of panic.  She had no delusions.  

The examiner reported the Veteran's appearance was clean; her psychomotor activity was lethargic; speech was unremarkable; attitude was indifferent and apathetic; affect blunted; and mood was depressed and dysphoric.  The examiner noted that the Veteran was easily distracted and had a short attention span.  The Veteran's thought process and content was unremarkable; her judgment and insight were understanding.  The examiner noted no suicidal or homicidal ideation, and good impulse control with no episodes of violence.  The examiner also noted the Veteran's remote, recent, and immediate memory were all mildly impaired.  Overall the examiner found that the Veteran experienced mild to moderate daily symptoms.  The Veteran was assigned a GAF score of 51 for the past two years.  The examiner noted the Veteran did not have total occupational and social impairment due to PTSD, but there were deficiencies in family relations and work.  The examiner did not note deficiencies in judgment or thinking.  

In November 2009, the Veteran visited the VA medical center (VAMC) psychiatrist.  She stated she was more irritable.  Her sleep was poor and she reported nightmares of Iraq.  The clinician described the Veteran's dress and hygiene as appropriate.  The Veteran's mood was mildly depressed, thought process linear, and thought content unremarkable.  Her speech was unremarkable.  She was again assigned a GAF score of 55.  

The Veteran was also seen by a social worker in December 2009 and given a GAF score of 55.  She discussed her irritation with her daughter, but stated her job at the local college was going well.  

In January 2010, the Veteran was seen by a social worker and assigned a GAF score of 55.  She discussed how she was "going through the motions" during holidays.

In March 2010, the Veteran was seen for a social work appointment and related that she was having difficulty dealing with changes in work.  She wanted to have her medication increased because she was irritable and grumpy.  She was assigned a GAF score of 55.  

The Veteran was seen by a VA psychiatrist at the VAMC in April 2010.  She reported feeling stressed, and did not want to watch the news in case she saw footage the reminded her of deployment.  She reported frequent unpleasant dreams.  
The clinician noted the Veteran's dress, hygiene and behavior were appropriate.  Her mood was depressed.  Her thought process was linear; and thought content and speech were unremarkable.  Overall her symptoms were depression, irritability, and sleep disturbance.  Her GAF was 55. 

The Veteran was seen by a social worker at the VAMC in May 2010.  Her GAF score was a 55.  She discussed having anger and irritation at taking off of work to see a psychiatrist.  She also indicated that her communication skills had improved with her boss now that they shared an office.  She also stated her medication helped with paranoia.  

The Veteran was seen at the VAMC in June 2010, where she reported mood swings, crying spells, and sensitivity, as well as irritability and anger, and sleep problems.  She also reported flashbacks.  She stated her "marriage was on the rocks" and that she and her husband barely spoke to each other.  She also stated "I have so much anger I am afraid I could hurt somebody."  The clinician noted the Veteran's dress was casual and neat; her behavior was pleasant, with good eye contact; her mood was dysthymic with affect congruent; her thought process was logical and goal directed.  The Veteran denied suicidal or homicidal ideation.  

The Veteran was seen in September and November 2010 for medication management.  She reported that her husband told her she was still having mood swings, but stated she was generally more tolerant around people and not having crying spells for medication management.  She stated she got seven hours interrupted sleep a night.  She also reported liking her job because her coworkers were supportive and she did not have to be around many people.  She reported that she and her mother were close.  She also stated she enjoys outdoor activities, but does not have time to do them.  She also reported intrusive memories around the anniversary of when several of her friends died, as well as restless sleep and dreams that were like flashbacks. 
 
The clinician noted in November 2010 that the Veteran's dress was neat, she was pleasant and made good eye contact; her mood was "better" and thought process was logical and goal directed.  The Veteran denied any suicidal or homicidal ideation.  She did report difficulty concentrating.

In December 2010, the Veteran reported that during the holidays she had problems dealing with time off and wanted to get back to her work structure.  

In March 2011, the Veteran reported that she kept forgetting details and was being verbally reprimanded at work.  

In June 2011, the Veteran reported that her mood was "ok but angry at times," and that she was still having periodic problems with anger.  

In September 2011, the Veteran reported that her anger was less frequent and she felt like she had better control over it.  Her mood was reported as "better."  Dress, behavior, though processes, content and speech were all normal.  

In December 2011, the Veteran reported feeling stressed about her marriage and finances.  Her mood was "more stressed lately."  Her dress, behavior, thought process, thought content and speech were all normal. 

The Veteran was seen for medication management in March 2012.  She stated she "doesn't fit in" with her coworkers and she was struggling with her concentration.  She reported six hours interrupted sleep.  The clinician reported her dress was casual and neat; her behavior pleasant with good eye contact; her mood was average, and affect mildly flat; her thought process was logical and goal directed.  She denied suicidal or homicidal ideation.  

The Veteran was seen for March 2012 VA examination to assess the current severity of her PTSD.  She indicated that her home life situation was "rough" because her mood would change quickly and she would become irritated at her children and lash out her husband.  She did however indicate she spent time her in-laws, who were supportive of her family, and that she has one friend who she spent time with.  Regarding work, she is employed at a university full time and noted that she has difficulty dealing with "stupid" people and that it "can be a struggle" to keep up a professional attitude.  She related that she has an "ok" relationship with her supervisor.  She was also completing coursework online but indicated she had difficulty staying motivated and not being distracted by her children.  

The examiner noted the Veteran had depressed mood, chronic sleep impairment, mild memory loss, flattened affect, disturbances of mood and motivation, and suicidal ideation, and that the Veteran endorsed a variety of moderate to severe PTSD symptoms, impairing her quality of life and social functioning.  

Throughout the appeal period, the Veteran has consistently described being moody, irritable, and angry, but not violent towards members of her family and coworkers.  She also has trouble having uninterrupted sleep due to restlessness and nightmares, as well as difficulty concentrating on tasks including work and school.  Overall, the Veteran's service-connected PTSD has been shown on objective examination to be primarily manifested by depressed mood, chronic sleep impairment, mild memory loss, flattened affect, episodic irritability and anger, and disturbances of mood and motivation.  While not exclusive requirements, these symptoms are hallmark indicators of a 50 percent criteria rating for PTSD.  This symptomatology is considered as being productive of occupational and social impairment with reduced reliability and productivity, but not productive of deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  In fact, the Veteran has been consistently described by her VA examiners and clinicians as not having an impairments of judgment, thought process, or speech.  

During the length of the appeal period, the Veteran reported one instance of suicidal ideation, particularly in the March 2012 examination, which can be indicative of a 70 percent rating; however, the Veteran has specifically denied this symptom at all other times during the appeal period.  When the evidence is taken as a whole, the Veteran's disability picture does not rise to the level of the higher rating.  Specifically, the Veteran's service-connected PTSD has not been shown to be productive of illogical, obscure or irrelevant speech, spatial disorientation, or neglect of personal appearance and hygiene, or other symptoms on par with those contemplated by the higher 70 percent rating.  While the Veteran reports marital problems and difficulty with her daughter and supervisor, she also reports that she gets along with her mother, in-laws, and one friend, as well as often getting along with other co-workers, demonstrating that she does not have an inability to establish and maintain effective relationships.  Overall, the Veteran's depressed mood, chronic sleep impairment, mild memory loss, flattened affect, and disturbances of mood and motivation, are indicative of the 50 percent rating currently assigned.  

Furthermore there is no evidence of total occupational and social impairment due to gross impairment in thought processes or communication; grossly inappropriate behavior; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  See supra 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  In fact, the Veteran has been shown to have normal thought processes.  She has also demonstrated orientation as to time and place.  She has not demonstrated total occupational and social impairment, and does not meet the criteria for a 100 percent evaluation. 

In reaching this determination, the Board has considered whether, under Fenderson a higher rating might be warranted for any period of time during the pendency of this appeal.  See Fenderson, supra.  But there is no evidence that the Veteran's PTSD warranted an evaluation in excess of the 50 percent evaluation at any time during the appeal period.  The Veteran has been consistently shown throughout the appeal period to have similar symptoms, and a GAF score of 55, indicative of moderate symptoms.   

The above symptoms most closely approximate the criteria for a 50 percent rating.  Thus, an increased rating is not warranted.

Extraschedular Consideration of PTSD

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013). 

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service connected PTSD is contemplated and reasonably described by the rating criteria under Diagnostic Code 9411.  See 38 C.F.R. § 4.130 (2013).  In this regard, the Veteran's PTSD has specifically been manifested by disturbances in mood and motivation, irritability and anger, and impaired short-term memory, as well as difficulty  maintaining work and social relationships.  As shown above, this type of disability picture is specifically addressed in the rating criteria set forth in Diagnostic Code 9411.  See id.  Accordingly, the Board finds that a comparison of the Veteran's PTSD with the schedular criteria does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that her disability renders her totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should she choose to do so.


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


